DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered and are persuasive with regards to the 112(b) rejection of the claims but they are not persuasive with regards to the 102 rejection of the claims. 
Applicant argues on page 9 of the Remarks that the newly amended “remapping pixels of the first 2D image to generate a remapped 2D image from the view point of the second 2D image” is not taught by West.  However, in Fig. 6 – step 602 there is 2D-2D image registration and therefore there is a step with remapping in 2D.  Applicant further argues that the 2D image via a 2D volume is used for remapping into a second 2D image.  However, this is not apparent form the claim language.  The claim language does not link any type of remapping with 2D and 3D space to be able to create the 2D remapped image using 2D images.  These claims steps should be linked to make sure it is apparent what information is being used to create which image and how.  West still teaches the 2D image reconstruction of the claim as it does 2D-2D image reconstruction and in order to display an image it would be seen on a 2D display screen and not in 3D. It is recommended that claims 4 and 22 be written to link different elements of the steps of the methods to show exactly what the result is (for example linking the mapping of the surface to the remapping of the 2D image).  Examiner of record believes that if these claims were more clear (4 and 22) they could possibly be seen as allowable depending on amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding the claims, the claim language of “remapped 2D image” is seen as new matter.  Nowhere in the originally filed application does it state that the remapped image is specifically a 2D image as a result.  Claims 22-23 even state that the processor that does the remapping into a now “2D” image is said to do so “to obtain 2d images to be registered with a 3D image data set” which would mean that some type of 3D outcome is arranged. Applicant is asked to point to the specification specifically for the specific methods that states that mapping is done and only wanted to be achieved in 2D.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 22 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, and 22-23 recite a step that remaps the pixels the 2D image to generate the remapped 2D image.  However, this step listed after step b) of claim 19 and claim 1 and it is unclear if this is further limiting step b) or a different step altogether.  The steps are listed in a 
Regarding claim 4, it is unclear if steps c-d are missing or omitted on purpose in claim 4.  
Regarding claims 22-23, it is unclear if a and b in the claims are replacing or changing the steps a and b in claim 19.  Clarity is needed.
Regarding the use of “a 2D remapped surface”.  This phrase is used repeatedly in claims 4, 6, and 22-23.  However, it is unclear if this is the same or different “2D remapped surface” of claim 1 and 19.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 10, 12-14, 18-20, 22-23 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al., US 20090005668.

Regarding claim 1, West et al. teaches: An image generation method (Fig. 6-7) comprising: a) obtaining single first and second single 2D images through an object to be imaged (Fig. 5 – shows two plane images from different viewpoints which intersect; Fig. 6-7; specifically the plurality of 2D images; where any single image can be seen as a single first or single second 2D images), wherein the images are from different viewpoints with respect to the object (Fig. 6-7; specifically that the 2D plurality of images is with two or more orientations meaning you can choose a single first and single second image to be from different viewpoints from the plurality); and b) remapping pixels of the first 2D image to generate a remapped image from the viewpoint of the second 2D image (Fig. 6-7; specifically where the images are mapped for orientations and geometry and each have projections meaning that the pixels would need to be mapped into the different images imaging space where mapping is done for 2D images and although the result is for 3D the intermediate is seen as 2D as seen in fig. 6 step 602).

Regarding claim 2, West et al. teaches: further comprising: c) providing a 3D image data set of the object to be imaged ([0008]; specifically import a 3D image from CT); and d) registering the first and second 2D images with the 3D image data set (abstract; specifically registration algorithms to registers the 2D images with 3D scan data).

Regarding claim 3, West et al. teaches: further comprising defining a remapping surface within the 3D image data set ([0038]; specifically that registration is done by mapping or transforming between coordinates in one space to another such at that the points in the two spaces correspond to the same anatomical point which this is done with the 2D images to the 3D scan data and thus is seen as remapping surfaces).

Regarding claim 4, West et al. teaches: The image generation method of claim 1 (see claim 1 rejection above), further comprising: e) providing a 3D image data set of the object to be imaged  ([0008]; specifically import a 3D image from CT); f) defining a remapping surface within the 3D image data set ([0038]; specifically that registration is done by mapping or transforming between coordinates in one space to another such at that the points in the two spaces correspond to the same anatomical point which this is done with the 2D images to the 3D scan data and thus is seen as remapping surfaces); g) registering the first and second 2D images with the 3D image data set and determining the viewpoint of the first and second 2D images with respect to the 3D image data set ([0059]; specifically the processing system connected to the imaging source and detector which processes imaging operation and image data and abstract; specifically registration algorithms to registers the 2D images with 3D scan data and [0038]-[0039]; specifically making the same view of the 2D imaging for the 3D images); h) remapping pixels of the first 2D image to generate a 2D remapped image from the viewpoint of the second 2D image (Fig. 6-7; specifically where the images are mapped for orientations and geometry and each have projections meaning that the pixels would need to be mapped into the different images imaging space and step 602 which is registration of 2D images making a new 2D image) by: i. back projecting rays from the pixels of the first 2D image and determining the points of intersection of the back projected rays with the remapping surface ([0037]; specifically back projected contours can be created through imaging geometry of each of the two orientations of the images); and ii. remapping the pixels of the first 2D image corresponding to the points of intersection to generate the remapped image, whereby the pixels are remapped according to the direction of rays projected from the viewpoint of the second 2D image via the intersection points corresponding to each pixel ([0037]-[0038]; specifically where the back projection of contours is used to render a bounding volume of space for the two systems and where the mapping occurs to create a similar view point).

Regarding claim 6, West et al. teaches: The image generation method of claim 1 (see claim 1 rejection above), comprising: c) obtaining a third 2D image through an object to be imaged, wherein the third image shares the viewpoint of the first image and is aligned with the first image; (Fig. 7; specifically the plurality of images where some share viewpoints and some are of different viewpoints where a third image can be chosen to be one of the plurality that share a viewpoint and [0008]; specifically import a 3D image from CT and [0038]; specifically that the views are aligned and that 3D image can be made into a 2D DRR) d) providing a 3D image data set of the object to be imaged; ([0038]; specifically that registration is done by mapping or transforming between coordinates in one space to another such at that the points in the two spaces correspond to the same anatomical point which this is done with the 2D images to the 3D scan data and thus is seen as remapping surfaces) e) defining a remapping surface within the 3D image data set; ([0059]; specifically the processing system connected to the imaging source and detector which processes imaging operation and image data and abstract; specifically registration algorithms to registers the 2D images with 3D scan data and [0038]-[0039]; specifically making the same view of the 2D imaging for the 3D images); f) registering the first and second 2D images with the 3D image data set and determining the viewpoint of the first and second 2D images with respect to the 3D image data set (Fig. 7; specifically where the images are mapped for orientations and geometry and each have projections meaning that the pixels would need to be mapped into the different images imaging space and [0038]; registration of the images) g) remapping pixels of the third 2D image to generate a 2D remapped image from the viewpoint of the second 2D image (Fig. 7; specifically where the images are mapped for orientations and geometry and each have projections meaning that the pixels would need to be mapped into the different images imaging space) by: i. determining which pixels of the third 2D image correspond to the pixels of the first 2D image; ([0037]; specifically back projected contours can be created through imaging geometry of each of the two orientations of the images); and ii. back projecting rays from the pixels of the first 2D image and determining the points of intersection of the back projected rays with the remapping surface ([0037]; specifically back projected contours can be created through imaging geometry of each of the two orientations of the images); and iii. remapping the pixels of the third 2D image that correspond with the pixels of the first 2D image to generate the remapped image, whereby the pixels are remapped according to the direction of rays projected from the viewpoint of the second 2D image via the intersection points corresponding to each pixel ([0037]-[0038]; specifically where the back projection of contours is used to render a bounding volume of space for the two systems and where the mapping occurs to create a similar view point).

Regarding claim 8, West et al. teaches: wherein the first or second 2D image is a fluoroscopy image (abstract; specifically the angiographic images which is seen as a type of fluoroscopy).

Regarding claim 10, West et al. teaches: wherein the 3D image data set is obtained from a computerised tomography (CT) or magnetic resonance (MR) or cone beam computerised tomography (CBCT) scan ([0015]; specifically CT scan data meaning CT is used).

Regarding claim 12, West et al. teaches: wherein the remapping surface is any of: i. angled planar or multi-planar; ii. curved; and/or iii. discontinuous; or any combination thereof ([0041] and [0049]; specifically the use of planes and contours).

Regarding claim 13, West et al. teaches: wherein the remapping surface is shaped to follow a feature of the object to be imaged ([0010]; specifically imaging for AVM which is veins and arteries in the vascular system and thus imaging is done for vascular).

Regarding claim 14, West et al. teaches: wherein the feature of the object to be imaged within the 3D image data set of the object to be imaged is enhanced by the use of contrast medium ([0011]-[0013]; specifically the use of contrast to create better images and boundaries).

Regarding claim 18, West et al. teaches: wherein the origin of the pixels is marked ([0038]; specifically linking pixels and thus origin pixels with a marker such as a brightness or cursors).

(Fig. 6-7) comprising: a 2D imaging system arranged in use to obtain 2D images (Fig. 6-7; specifically the plurality of 2D images and [0032]; specifically an x-ray source), and a processor ([0059]; specifically the processing system connected to the imaging source and detector which processes imaging operation and image data), arranged in use to: obtain single first and second 2D images through an object to be imaged (Fig. 6-7; specifically the plurality of images where a single first and single second can be chosen from the plurality), wherein the images are from different viewpoints with respect to the object (Fig. 6-7; specifically that the 2D plurality of images is with two or more orientations and thus a first and second can be chosen to have different orientations); and b) remapping pixels of the first 2D image to generate a 2D remapped image from the viewpoint of the second 2D image (Fig. 6-7; specifically where the images are mapped for orientations and geometry and each have projections meaning that the pixels would need to be mapped into the different images imaging space which would require knowing information only in 2D also a screen showing a 3D image is still only a 2D image as it is presented on a 2D display – and step 602).

Regarding claim 20, West et al. teaches: The imaging system according to claim 19 (see claim 19 rejection above), further comprising: a 3D image data set, wherein the processor is arranged to register the first and second 2D images with the 3D image data set ([0059]; specifically the processing system connected to the imaging source and detector which processes imaging operation and image data and abstract; specifically registration algorithms to registers the 2D images with 3D scan data) and determine the viewpoint of the first and second 2D images with respect to the 3D image data set ([0038] and [0039]; specifically making the same view of the 2D imaging for the 3D images).

(see claim 19 rejection above), wherein the 2D imaging system is arranged to obtain 2D images to registered with a 3D image data set ([0038]; specifically that registration is done by mapping or transforming between coordinates in one space to another such at that the points in the two spaces correspond to the same anatomical point which this is done with the 2D images to the 3D scan data and thus is seen as remapping surfaces); and further comprising: a processor ([0059]; specifically the processing system), arranged to: a) obtain single first and second 2D images through an object to be imaged, wherein the images are from different viewpoints with respect to the object (Fig. 7; specifically that the 2D plurality of images is with two or more orientations where a single image can have a first orientation and a single image out of the plurality can have a second orientation making them a single first and single second image), b) define a remapping surface within the 3D image data set ([0038]; specifically that registration is done by mapping or transforming between coordinates in one space to another such at that the points in the two spaces correspond to the same anatomical point which this is done with the 2D images to the 3D scan data and thus is seen as remapping surfaces); c) register the first and second 2D images with the 3D image data set and determine the viewpoint of the first and second 2D images with respect to the 3D image data set ([0059]; specifically the processing system connected to the imaging source and detector which processes imaging operation and image data and abstract; specifically registration algorithms to registers the 2D images with 3D scan data and [0038]-[0039]; specifically making the same view of the 2D imaging for the 3D images); d) remap pixels of the first 2D image to generate a 2D remapped image from the viewpoint of the second 2D image (Fig. 6-7; specifically where the images are mapped for orientations and geometry and each have projections meaning that the pixels would need to be mapped into the different images imaging space) by: i. back projecting rays from the pixels of the first 2D image and determining the points of intersection of the back projected ([0037]; specifically back projected contours can be created through imaging geometry of each of the two orientations of the images); and ii. remapping the pixels of the first 2D image corresponding to the points of intersection to generate the remapped image, whereby the pixels are remapped according to the direction of rays projected from the viewpoint of the second 2D image via the intersection points corresponding to each pixel ([0037]-[0038]; specifically where the back projection of contours is used to render a bounding volume of space for the two systems and where the mapping occurs to create a similar view point).

Regarding claim 23, West et al. teaches: The imaging system according to claim 19 (see claim 19 rejection above), wherein the 2D imaging system is arranged to obtain 2D images to registered with a 3D image data set ([0038]; specifically that registration is done by mapping or transforming between coordinates in one space to another such at that the points in the two spaces correspond to the same anatomical point which this is done with the 2D images to the 3D scan data and thus is seen as remapping surfaces); and further comprising: a processor ([0059]; specifically the processing system), arranged to: a) obtain single first and second 2D images through an object to be imaged, wherein the images are from different viewpoints with respect to the object; (Fig. 7; specifically that the 2D plurality of images is with two or more orientations where a first and second image can be chosen from the plurality making them a single first and second image) b) obtain a third 2D image through an object to be imaged, wherein the third image shares the viewpoint of the first image and is aligned with the first image; (Fig. 7; specifically where the plurality has multiple images and a third can be chosen that has the same orientation as the first image and [0008]; specifically import a 3D image from CT and [0038]; specifically that the views are aligned) c) define a remapping surface within the 3D image data set; ([0059]; specifically the processing system connected to the imaging source and detector which processes imaging operation and image data and abstract; specifically registration algorithms to registers the 2D images with 3D scan data and [0038]-[0039]; specifically making the same view of the 2D imaging for the 3D images); d) register the first and second 2D images with the 3D image data set and determining the viewpoint of the first and second 2D images with respect to the 3D image data set (Fig. 7; specifically where the images are mapped for orientations and geometry and each have projections meaning that the pixels would need to be mapped into the different images imaging space and [0038]; registration of the images) e) remap pixels of the third 2D image to generate a 2D remapped image from the viewpoint of the second 2D image (Fig. 6-7; specifically where the images are mapped for orientations and geometry and each have projections meaning that the pixels would need to be mapped into the different images imaging space) by: i. determining which pixels of the third 2D image correspond to the pixels of the first 2D image; ([0037]; specifically back projected contours can be created through imaging geometry of each of the two orientations of the images); and ii. back projecting rays from the pixels of the first 2D image and determining the points of intersection of the back projected rays with the remapping surface ([0037]; specifically back projected contours can be created through imaging geometry of each of the two orientations of the images); and iii. remapping the pixels of the third 2D image that correspond with the pixels of the first 2D image to generate the remapped image, whereby the pixels are remapped according to the direction of rays projected from the viewpoint of the second 2D image via the intersection points corresponding to each pixel ([0037]-[0038]; specifically where the back projection of contours is used to render a bounding volume of space for the two systems and where the mapping occurs to create a similar view point).

	Regarding claim 28, West et al. teaches: the method according to claim 1 (see claim 1 rejection above), wherein the object is a patient (Fig. 1; specifically element 108 the patient) and wherein the image generated by the remapping is used to carry out a surgical procedure on the patient ([0066]; specifically treatment from the reconstructed and processed images to create a treatment plan – however, this is also seen as the intended use/result of the method as the method is for generation of an image and this wherein clause is merely stating a use of the image).

Regarding claim 33, West et al. teaches: the method of claim 3 (see claim 3 rejection above), further comprising administering the contrast medium to the object to be imaged and thus defining a remapping surface within a 3D image data set in relation to the location of the contrast medium ([0011]-[0013]; specifically the use of contrast to create better images and boundaries which is administered to the patient to be used as contrast has to be administered and where this is used in the method for imaging).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793